Citation Nr: 1429969	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-29 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to July 1972.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied service connection for PTSD.  In October 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

This case was previously before the Board in March 2010, at which time it was remanded for further development.  As detailed below, service connection for PTSD was granted in an April 2011 rating decision and the appeal is dismissed.


FINDINGS OF FACT

1.  Service connection for PTSD was granted in an April 2011 rating decision.
 
2.  The record does not show that the Veteran has submitted a Notice of Disagreement (NOD) as to either the initial rating or effective date of service connection assigned by the April 2011 rating decision.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is dismissed in light of the absence of a case or controversy.  38 U.S.C.A. § 7105 (West 2002); Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Here, a discussion of VA's duties to notify and assist a claimant in the development and substantiation of a claim is unnecessary, as the benefit sought on appeal has already been allowed by way of an April 2011 rating decision promulgated by the Appeals Management Center (AMC) in Washington, D.C., and thus, there is no case or controversy for the Board to adjudicate.  Consequently, the claim on appeal is dismissed.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).


ORDER

The issue of entitlement to service connection for PTSD is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


